DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Applicant has elected without traverse to move forward with claims 1-13 and 15-18 based on the Restriction Requirement dated December 6, 2021. Applicant’s representative, Greg Meyer, reached out to Examiner on December 29, 2021 to discuss the Restriction Requirement dated December 6, 2021 to restructure the restriction. Examiner agreed to this restructuring. Hence, claim 14 has been withdrawn, since Applicant elected Species I, including claims 1-13 and 15-18.

Claim Rejections - 35 USC § 101
2. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. Claims 1-13 and 15-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1-13 and 15-18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             

Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of generating a 2-dimensonal code and providing this to a consumer in order to use in carrying out a transaction by: 
generating a visually-readable 2-dimensional coded representation of data, the data comprising a payment receiver identification;
providing the 2-dimensional coded representation to a payment giver for identifying the payment receiver;
recognizing the 2-dimensional coded representation as being associated with the payment receiver;
commencing a payment transaction from a payment giver to the payment receiver;
wherein the 2-dimensional coded representation is provided using a non-visual interaction channel, and the 2- dimensional coded representation is recognized using non-visual scanning.

Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “device” and “processor,” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, p. 2, ll.17-27 of the specification). Independent claim 15 has several limitations not present in independent claim 1. These limitations are ”establishing a push request database, the database being associated with a plurality of payment givers and comprising payment giver identification data; initiating a payment transaction between a payment giver and a payment receiver; requesting authorization of the payment giver to use a push request; providing the authorization in response to identification data of the payment giver being included in the push request database; when the authorization is provided: providing a payment push request to the payment giver comprising a payment receiver identification; and commencing the payment transaction from the payment giver to the payment receiver by accepting the push request; and when the authorization is not provided:”
These limitations relate to what occurs before the limitations found in independent claim 1. All of these limitations describe steps that are recited at a high level of generality such that it amounts to insignificant pre‐solution activity, e.g., a mere data gathering step necessary to authorize the initiation of a transaction between the payment giver and receiver and using a push request to conduct the transaction in the event that authorization is provided.
Dependent claims 2–14 and 16–18 have all been considered and do not integrate the abstract idea into a practical application. Dependent claim 2 recites limitations that further define the abstract idea noted in claim 1 of generating a 2-dimensonal code and providing this to a consumer in order to use in carrying out a transaction as it describes providing a POI terminal comprising a second processor, the second processor being programmed to provide the 2-dimensional coded representation to the payment giver if the payment giver is proximate the POI terminal. This describes the process of the how the 2-dimensional code is given to the payment 
Dependent claim 3 recites limitations that further define the abstract idea noted in claim 1 of generating a 2-dimensonal code and providing this to a consumer in order to use in carrying out a transaction as it describes that the payment receiver is a merchant, a person, peer or a consumer. This provides additional detail to who the payment receiver is when carrying out a transaction.  
Dependent claim 4 recites limitations that further define the abstract idea noted in claim 1 of generating a 2-dimensonal code and providing this to a consumer in order to use in carrying out a transaction as it describes that the payment giver is a merchant, a person, peer or a consumer. This provides additional detail to who the payment giver is when carrying out a transaction.  
Dependent claim 5 recites limitations that further define the abstract idea noted in claim 1 of generating a 2-dimensonal code and providing this to a consumer in order to use in carrying out a transaction as it describes that the code recognition device is comprised in an integrated circuit, a bio-sensor, a medical implant, a contacted card, a contactless card, a portable electronic device, a SIM module, a mobile communications device, a mobile computer, a remote server, or any combination thereof. This adds additional detail in that it describes what the code recognition device which is an additional element being used to implement the abstract idea noted in claim 1 actually is comprised of.
Dependent claim 6 recites limitations that further define the abstract idea noted in claim 1 of generating a 2-dimensonal code and providing this to a consumer in order to 
Dependent claim 7 recites limitations that further define the abstract idea noted in claim 1 of generating a 2-dimensonal code and providing this to a consumer in order to use in carrying out a transaction as it describes that the first processor is further programmed to delay commencing the payment transaction until the payment giver provides an interaction. This adds additional detail in that the payment transaction does not begin until the payment giver initiates it via his or her device receives the 2-dimensional code when in proximity to the POI terminal. 
Dependent claim 8 recites limitations that further define the abstract idea noted in claim 1 of generating a 2-dimensonal code and providing this to a consumer in order to use in carrying out a transaction as it describes that the first processor is further programmed to prompt the payment giver to provide the interaction. This adds additional detail in that it states that the payment giver receives a prompt to interact with the POI terminal in order to carry out the transaction. 
Dependent claim 9 recites limitations that further define the abstract idea noted in claim 1 of generating a 2-dimensonal code and providing this to a consumer in order to use in carrying out a transaction as it describes providing the payment giver with an indication that the payment transaction has been completed. This adds additional detail 
Dependent claim 10 recites limitations that further define the abstract idea noted in claim 1 of generating a 2-dimensonal code and providing this to a consumer in order to use in carrying out a transaction as it describes providing the payment receiver with an indication that the payment transaction has been completed. This adds additional detail in that it provides the payment receiver a notification as to when the payment transaction is completed. 
Dependent claim 11 recites limitations that further define the abstract idea noted in claim 1 of generating a 2-dimensonal code and providing this to a consumer in order to use in carrying out a transaction as it describes that the code recognition device further comprises a display; and wherein the first processor is further programmed to depict the 2-dimensional coded representation on the display. This adds additional detail in that it describes the use of a display (an additional element) that is being using the implement the abstract idea noted in claim 1 by displaying data such as the 2-dimensional code. 
Dependent claim 12 recites limitations that further define the abstract idea noted in claim 1 of generating a 2-dimensonal code and providing this to a consumer in order to use in carrying out a transaction as it describes that the visually-readable 2-dimensional coded representation is a unencrypted QR code, an encrypted QR code, an EMV-compliant QR code, an EMV QRCPS-compliant QR code, a 2D barcode, a 2D dot code, a Micro QR code, an IQR code, a HCC2D code, an SQRC code, a FrameQR code, an Anato dot pattern, an Aztec code, a CrontoSign, a ColorCode, a Color 
Dependent claim 13 recites limitations that further define the abstract idea noted in claim 1 of generating a 2-dimensonal code and providing this to a consumer in order to use in carrying out a transaction as it describes that the data further comprises a static type identification; wherein the first processor is further programmed to recognize the 2-dimensional coded representation as being the static type; and wherein the code recognition device is further configured and arranged to commence a plurality of payment transactions to the payment receiver if the static type is recognized. This adds additional detail in that it describes that the data is of a static type and that a processer (additional element) is used to recognize this static type and then to initiate payment transactions if this specific data type is recognized.
Dependent claim 16 recites limitations that further define the abstract idea noted in claim 1 of generating a 2-dimensonal code and providing this to a consumer in order to use in carrying out a transaction as it describes that the authorization of the payment giver to use a push request is requested by the payment giver, the payment receiver, a third-party or any combination thereof. This adds additional detail in that using a push 
Dependent claim 17 recites limitations that further define the abstract idea noted in claim 1 of generating a 2-dimensonal code and providing this to a consumer in order to use in carrying out a transaction as it describes that commencing the payment transaction includes commencing the payment transaction dependent on successful authentication by the payment giver. This adds additional detail that successful authentication of the payment giver is required before commencing a transaction. 
Dependent claim 18 recites limitations that further define the abstract idea noted in claim 1 of generating a 2-dimensonal code and providing this to a consumer in order to use in carrying out a transaction as it describes commencing the payment transaction includes delaying commencement of the payment transaction until the payment giver provides an interaction. This adds additional detail in that the transaction will not be commenced (or “delayed”) unless there is an interaction with the payment giver. 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Claim Rejections - 35 USC § 102
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. Claims 1–6, and 9–13, and 15-17 are rejected under 35 U.S.C. §102 (a)(1) and (a)(2) as being anticipated by Itwaru (U.S. Pub. No. 2013/0124412) hereinafter (“Itwaru”).
Regarding claim 1, Itwaru discloses generating a visually-readable 2-dimensional coded representation of data, the data comprising a payment receiver identification. Itwaru states that “Under the split mobile payment system 10, the Consumer's 18 sensitive Payment Account Information 61 can be processed between the Consumer's mobile device 8 and the Payment Service Platform 20 via network connection 1, while only a code 4 (e.g. a picture code or alphanumeric code) representing an identifier related to the Payment Account information 61 is shared between the consumer 18 and the merchant 16. It is recognized that the code 4 is recognized and used by the Payment Service Platform 20 to identify the consumer's actual stored Payment Account information 61 (see FIG. 4).” (See paragraph [0052]). Itwaru discloses providing the 2-dimensional coded representation to a payment giver for identifying the payment receiver. Itwaru states that “Further, referring to FIG. 3, the split transaction system 10 coordinates processing of the purchase transaction 5 between the merchant 16 and the consumer 18 over the communications network 11 by: the payment service platform 20 (via the transaction interface 15) receiving the purchase transaction 5 from the merchant 16 including merchant identification information (e.g. product data, funds amount data, and/or merchant ID data including financial account information, etc.) and consumer identification information (e.g. code data 4 and/or sensitive financial account information encoded in the barcode 200), such that the consumer identification information includes consumer financial account information (e.g. code data 4 and/or sensitive financial account information 61 encoded in the barcode 200) that is unusable to directly access the corresponding financial account 72 of the consumer 18.” (See paragraph [0188]).
Itwaru discloses providing a code recognition device comprising a first processor, the first processor being programmed to recognize the 2-dimensional coded representation as being associated with the payment receiver. Itwaru states that “Referring to FIG. 6, the transaction interface 15 can also have a decoder module 66, including the decoder 119, used to decode the received barcode 200 in the case where the transaction request 64 data includes symbology information 204.” (See paragraph [0123]).
Itwaru discloses commencing by the code recognition device a payment transaction from a payment giver to the payment receiver. Itwaru states that “After successfully reading the barcode 160 or receiving the Payment Account Identifying Information (e.g. the code data 4), the PPA 165 can initiate a purchase transaction See paragraph [0152]). 
Itwaru discloses that the 2-dimensional coded representation is provided to the code recognition device using a non-visual interaction channel, and the 2- dimensional coded representation is recognized using non-visual scanning. Itwaru states that “In another embodiment, the communication means for identifying the Consumer's Payment Account to the Payment Service Platform 20 via the merchant terminal 12 (i.e. via the merchant application 14) can involve the transmission of the Consumer's Payment Account Identifying Information 4 from the Mobile Device 8 (i.e. via the payment application 13) to the merchant terminal 12 (i.e. via the merchant application 14) using NFC, Bluetooth, Infrared or other similar short-range, communication technology.” (See paragraph [0059]).

Regarding claim 2, Itwaru discloses providing a POI terminal comprising a second processor, the second processor being programmed to provide the 2-dimensional coded representation to the payment giver if the payment giver is proximate the POI terminal. Itwaru states that “[t]his credit card process is contrary to operation of the split mobile payment system 10 whereby consumer sensitive information of PIN and/or credit card numbers is transmitted directly between the See paragraph [0060]). This transmission of the code must be done when the consumer is close to the POI terminal. 

Regarding claim 3, Itwaru discloses that that the payment receiver is a merchant, a person, peer or a consumer. Itwaru states that “Therefore, it is anticipated that processing of the electronic purchase transaction 5 by the split mobile payment system 10 can involve a transaction service charge being charged to the merchant 16 and/or the consumer 18 in order to complete the purchase transaction 5 initiated by the merchant 16.” (See paragraph [0067]).

Regarding claim 4, Itwaru discloses that the payment giver is a merchant, a person, peer or a consumer. Itwaru states that “Therefore, it is anticipated that processing of the electronic purchase transaction 5 by the split mobile payment system 10 can involve a transaction service charge being charged to the merchant 16 and/or the consumer 18 in order to complete the purchase transaction 5 initiated by the merchant 16.” (See paragraph [0067]).

Itwaru discloses that the code recognition device is comprised in an integrated circuit, a bio-sensor, a medical implant, a contacted card, a contactless card, a portable electronic device, a SIM module, a mobile communications device, a mobile computer, a remote server, or any combination thereof. Itwaru states that “In one embodiment, the use of what shall be referred to herein as “Image Technology” contemplates that the Payment Account Identifier be in the form of a 1-D (linear) barcode, 2-D barcode, hologram or the like (which for ease of reference will generally be referred to herein, as a barcode). In this embodiment, the barcode is displayed on the screen display of the Consumer's Mobile Device, and presented to the merchant to be scanned (e.g., through a PPA Terminal).” (See paragraph [0015]). The code recognition device is the consumer’s mobile device. 

Regarding claim 6, Itwaru discloses that the non-visual interaction channel is configured and arranged to use electrical contact, close coupling, electromagnetic radiation, NFC, RF, Bluetooth, WiFi, mobile data, LAN, USB, HTTP, HTTPS, FTP, or any combination thereof. Itwaru states that “In another embodiment, the communication means for identifying the Consumer's Payment Account to the Payment Service Platform 20 via the merchant terminal 12 (i.e. via the merchant application 14) can involve the transmission of the Consumer's Payment Account Identifying Information 4 from the Mobile Device 8 (i.e. via the payment application 13) to the merchant terminal 12 (i.e. via the merchant application 14) using NFC, Bluetooth, Infrared or other similar short-range, communication technology.” (See paragraph [0059]). 
Itwaru discloses providing the payment giver with an indication that the payment transaction has been completed. Itwaru states that “Upon accepting a confirmation from the Consumer, the Payment Platform processes the transaction and notifies both the merchant and the Consumer of the completion of the transaction.” (See paragraph [0029]).

Regarding claim 10, Itwaru discloses providing the payment receiver with an indication that the payment transaction has been completed. Itwaru states that “Upon accepting a confirmation from the Consumer, the Payment Platform processes the transaction and notifies both the merchant and the Consumer of the completion of the transaction.” (See paragraph [0029]).

Regarding claim 11, Itwaru discloses that the code recognition device further comprises a display and wherein the first processor is further programmed to depict the 2-dimensional coded representation on the display. Itwaru states that “[r]eferring again to FIG. 4, the payment application 13 also has a barcode presentment module 33, used by the consumer 18 to transmit via request messages 42 and/or electronically display the image of the barcode 200 to the merchant 16 on the display (of the user interface 104) of the computer device 8.” (See paragraph [0109]).

Regarding claim 12, Itwaru discloses that the visually-readable 2-dimensional coded representation is a unencrypted QR code, an encrypted QR code, an EMV-compliant QR code, an EMV QRCPS-compliant QR code, a 2D barcode, a 2D dot code, a Micro QR code, an IQR code, a HCC2D code, an SQRC code, a FrameQR code, an Anato dot pattern, an Aztec code, a CrontoSign, a ColorCode, a Color Construct Code, a CyberCode, ad-touch, a DataGlyph, a Data Matrix, a Datastrip code, a Digimarc Barcode, a DotCode, a Dot Code, a DWCode, an EZcode, a High Capacity Color Barcode, a Han Xin Barcode, a HueCode, an InterCode, a MaxiCode, an MMCC, an MPQR code, a NexCode, a PDF417, a Qode, an AR Code, a ShotCode, a Snapcode, a SPARQCode, a VOICEYE, or any combination thereof. Itwaru states that “It is also recognized that the symbology information 204 of the OMRI 200 can be encrypted (e.g. using a DES algorithm). In terms of the format of the symbology information 204, codewords embedded/encoded in the symbology information 204 are typically 8 bits long. It is recognized that the code data 4 represented by the symbology information 204 in the OMRI 200 can be broken up into multiple blocks, such that each block includes a number (e.g. 255) of codewords in length.” (See paragraph [0090]). Itwaru also states that “Quick Response Codes (QRC) are another a type of matrix barcode (or two-dimensional code) providing faster readability and larger storage capacity compared to traditional UPC barcodes. The QR code (as an example symbology format of the barcode) consists of black modules arranged in a square pattern on a white background. The information encoded can be made up of four standardized kinds (“modes”) of encoded data (e.g. numeric, alphanumeric, byte/binary, and/or Kanji), or by supported extensions virtually any kind of data.” (See paragraph [0087]).

Itwaru discloses that the data further comprises a static type identification, wherein the first processor is further programmed to recognize the 2-dimensional coded representation as being the static type. Itwaru states that “[a]ccordingly, the barcode generation module 62 takes the code data 4 and/or sensitive financial account information 61 of the consumer 18 and uses the codes and associated rules of the customized coding interpretation scheme 209 to convert a piece of the textual account information (for example, a letter, word, phrase, etc.) into another form or representation (one sign into another sign), not necessarily of the same type, i.e. the symbology information 204.” (See paragraph [0122]). Itwaru discloses that the code recognition device is further configured and arranged to commence a plurality of payment transactions to the payment receiver if the static type is recognized. Itwaru states that “After successfully reading the barcode 160 or receiving the Payment Account Identifying Information (e.g. the code data 4), the PPA 165 can initiate a purchase transaction request 5 to the Payment Platform server 155 (e.g. device 6) via the Internet 150 using the network connection 0 (or optionally through a dedicated connection).” (See paragraph [0152]). This would also include a plurality of payment transactions. 

Regarding claim 15, Itwaru discloses establishing a push request database, the database being associated with a plurality of payment givers and comprising payment giver identification data. Itwaru states that “The network communications module 40 can also be configured to send and receive the confirmation messages 46 over the communications network 11 with respect to the payment service platform 20. See paragraph [0099]). Itwaru discloses initiating a payment transaction between a payment giver and a payment receiver. Itwaru states that “Therefore, it is anticipated that processing of the electronic purchase transaction 5 by the split mobile payment system 10 can involve a transaction service charge being charged to the merchant 16 and/or the consumer 18 in order to complete the purchase transaction 5 initiated by the merchant 16.” (See paragraph [0067]). Itwaru discloses requesting authorization of the payment giver to use a push request and providing the authorization in response to identification data of the payment giver being included in the push request database. Itwaru states that “[i]n this embodiment, the consumer 18 would supply the actual financial account numbers and/or authorization information (e.g. PIN) to the barcode generation module 32, which would encode the number(s) and/or authorization information in the symbology information 204 of the generated barcode 200, for subsequent presentment to the merchant application 14 and incorporation into the purchase transaction 5 data supplied See paragraph [0105]). Itwaru discloses that when the authorization is provided: providing a payment push request to the payment giver comprising a payment receiver identification and commencing the payment transaction from the payment giver to the payment receiver by accepting the push request. Itwaru states that “Referring to FIGS. 3 and 4, the application can be configured as a client application of the payment service platform 20, can be configured for generation (i.e. encoding) and presentment of the barcode 200 to the merchant 16 when operating as the payment application 13, and/or can be configured for receiving and incorporating the presented barcode 200 (including the code data 4) and generation of a purchase transaction request 64 (including the purchase transaction 5) to the payment service platform 20 when operating as the merchant application 14.” (See paragraph [0096]).
Itwaru discloses that when the authorization is not provided, generating a visually-readable 2-dimensional coded representation of data, the data comprising a payment receiver identification. Itwaru states that “Under the split mobile payment system 10, the Consumer's 18 sensitive Payment Account Information 61 can be processed between the Consumer's mobile device 8 and the Payment Service Platform 20 via network connection 1, while only a code 4 (e.g. a picture code or alphanumeric code) representing an identifier related to the Payment Account information 61 is shared between the consumer 18 and the merchant 16. It is recognized that the code 4 is recognized and used by the Payment Service Platform 20 to identify the consumer's actual stored Payment Account information 61 (see FIG. 4).” (See paragraph [0052]). Itwaru discloses providing the 2-dimensional coded representation to a payment giver for identifying the payment receiver. Itwaru states that “Further, referring to FIG. 3, the split transaction system 10 coordinates processing of the purchase transaction 5 between the merchant 16 and the consumer 18 over the communications network 11 by: the payment service platform 20 (via the transaction interface 15) receiving the purchase transaction 5 from the merchant 16 including merchant identification information (e.g. product data, funds amount data, and/or merchant ID data including financial account information, etc.) and consumer identification information (e.g. code data 4 and/or sensitive financial account information encoded in the barcode 200), such that the consumer identification information includes consumer financial account information (e.g. code data 4 and/or sensitive financial account information 61 encoded in the barcode 200) that is unusable to directly access the corresponding financial account 72 of the consumer 18.” (See paragraph [0188]).
Itwaru discloses providing a code recognition device comprising a first processor, the first processor being programmed to recognize the 2-dimensional coded representation as being associated with the payment receiver. Itwaru states that “Referring to FIG. 6, the transaction interface 15 can also have a decoder module 66, including the decoder 119, used to decode the received barcode 200 in the case where the transaction request 64 data includes symbology information 204.” (See paragraph [0123]).
Itwaru discloses commencing by the code recognition device a payment transaction from a payment giver to the payment receiver. Itwaru states that “After successfully reading the barcode 160 or receiving the Payment Account Identifying Information (e.g. the code data 4), the PPA 165 can initiate a purchase transaction See paragraph [0152]). 
Itwaru discloses that the 2-dimensional coded representation is provided to the code recognition device using a non-visual interaction channel, and the 2- dimensional coded representation is recognized using non-visual scanning. Itwaru states that “In another embodiment, the communication means for identifying the Consumer's Payment Account to the Payment Service Platform 20 via the merchant terminal 12 (i.e. via the merchant application 14) can involve the transmission of the Consumer's Payment Account Identifying Information 4 from the Mobile Device 8 (i.e. via the payment application 13) to the merchant terminal 12 (i.e. via the merchant application 14) using NFC, Bluetooth, Infrared or other similar short-range, communication technology.” (See paragraph [0059]).

Regarding claim 16, Itwaru discloses that the authorization of the payment giver to use a push request is requested by the payment giver, the payment receiver, a third-party or any combination thereof. Itwaru states that “The network communications module 40 can also be configured to send and receive the confirmation messages 46 over the communications network 11 with respect to the payment service platform 20. Also included is a database 48 containing any optional product data 206 See paragraph [0099]).

Regarding claim 17, Itwaru discloses that commencing the payment transaction includes commencing the payment transaction dependent on successful authentication by the payment giver. Itwaru states that “Upon successful authentication, the MPA145 can display the Consumer's 18 unique identifying barcode 160 (or other Image Technology) (or optionally the code data 4) on the screen of the Mobile Device 140. The barcode 160 (or optionally the code data 4) will contain the Consumer's Payment Account Identifying Information.” (See paragraph [0150]).


Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8. Claims 7–8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Itwaru in view of Shauh et al. (U.S. Pub. No. 2017/0046671) (hereinafter “Shauh”). 
	Regarding claim 7, Itwaru may not describe that the first processor is further programmed to delay commencing the payment transaction until the payment giver provides an interaction. However, Shauh teaches that the first processor is further programmed to delay commencing the payment transaction until the payment giver provides an interaction. Shauh states that “The purchaser launches a mobile payment option of mobile device 12 using module 22 to activate camera 13 to obtain 33 an image of the QR code displayed on PC 14 and extract the information in the QR code, such as payment amount, currency code, transaction time, merchant name, merchant Id, transaction Id, purchase description, URL address of merchant, etc. Module 22 can display payment information such as payment amount, merchant name, purchase description, etc. to the purchaser on mobile device 12. Module 22 continues to interact with a mobile payment core to process mobile payment 35 as will be described presently.” (See paragraph [0023]).  Hence, the user must interact first using a QR code 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itwaru to incorporate the teachings of Shauh so that the first processor is further programmed to delay commencing the payment transaction until the payment giver provides an interaction. Doing so would provide for a more secure way for the user to carry out a transaction prior to any form of payment being commenced.

	Regarding claim 8, Itwaru may not describe that the first processor is further programmed to prompt the payment giver to provide the interaction. However, Shauh teaches that the first processor is further programmed to prompt the payment giver to provide the interaction. Shauh states that “The purchaser launches a mobile payment option of mobile device 12 using module 22 to activate camera 13 to obtain 33 an image of the QR code displayed on PC 14 and extract the information in the QR code, such as payment amount, currency code, transaction time, merchant name, merchant Id, transaction Id, purchase description, URL address of merchant, etc. Module 22 can display payment information such as payment amount, merchant name, purchase description, etc. to the purchaser on mobile device 12. Module 22 continues to interact with a mobile payment core to process mobile payment 35 as will be described presently.” (See paragraph [0023]).  Hence, the is prompted by the merchant to obtain the QR code using his or her mobile device in order to provide this interaction to carry out a transaction. 


Regarding claim 18, Itwaru may not describe commencing the payment transaction includes delaying commencement of the payment transaction until the payment giver provides an interaction. However, Shauh teaches commencing the payment transaction includes delaying commencement of the payment transaction until the payment giver provides an interaction. Shauh states that “The purchaser launches a mobile payment option of mobile device 12 using module 22 to activate camera 13 to obtain 33 an image of the QR code displayed on PC 14 and extract the information in the QR code, such as payment amount, currency code, transaction time, merchant name, merchant Id, transaction Id, purchase description, URL address of merchant, etc. Module 22 can display payment information such as payment amount, merchant name, purchase description, etc. to the purchaser on mobile device 12. Module 22 continues to interact with a mobile payment core to process mobile payment 35 as will be described presently.” (See paragraph [0023]).  Hence, the user must interact first using a QR code and mobile device in order to carry out the transaction before the payment transaction commences. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itwaru to incorporate the teachings 


Prior Art Not Relied Upon
9. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
XU (U.S. Pub. No. 2021/0056535) teaches a system for connecting the mobile device and service providing device using a two-dimensional code in order to carry out a payment transaction. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT PATEL whose telephone number is (313)446-4902.  The examiner can normally be reached on Monday thru Thursday, 7:30 AM - 5:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The Examiner’s fax number is (571) 273-6087. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Amit Patel/
Examiner
Art Unit 3696